DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group 1: claims 1-12 in the reply filed on 04/23/2021 is acknowledged.  Claims 13-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention: Group 2, there being no allowable generic or linking claim. 
Claim Rejections - 35 USC § 102/35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-12 are rejected under 35 U.S.C. 102(a)(1) or 35 U.S.C. 103 as being anticipated or unpatentable by Girault et al. (US 6,923,233).
Regarding claim 1, FIGURE 7 of Girault et al. teaches a run-flat tire comprising a pair of saw-tooth shaped inserts (“sidewall-stabilizing run-flat inserts”).  Each insert includes a first terminating end and a second terminating end.  The first terminating end terminates above a bead core and the second terminating end terminates along at least one of the sidewall and a respective shoulder during a normal inflation condition of the tire.   Each insert is disposed on a radially inner surface of a sidewall of a tire.
“a pair of post-cure sidewall-stabilizing run-flat inserts” in claim 1 is a product-by-process limitation.  Determination of patentability of a product-by-process claim is based on the product itself.  In this instance, the resulting product of providing a pair of inserts to a cured tire (i.e. post-cure sidewall-stabilizing run-flat inserts”) is a tire comprising a pair of run-flat inserts.  The method step of providing run-flat inserts to a cured tire does not produce a materially different product from the tire of Girault et al.; therefore, Girault et al. anticipates claim 1.  In any event, a run-flat tire comprising “a pair of post-cure sidewall-stabilizing run-flat inserts” is obvious due to the close structural correspondence between the tire product of Girault et al. and the resulting tire product of the claimed invention.  See MPEP 2113 III. 
Regarding claim 3, see FIG. 4B-4C and col. 4, lines 50-56.
Regarding claim 4, Girault et al. discloses sidewall inserts are typically constructed with an elastomeric material having a shore A hardness between 50 and 85 (col. 8, lines 5-30). 
Regarding claim 5, the saw-tooth shaped wedge inserts extend circumferentially within each sidewall of the tire (col. 8, lines 65+). 
Regarding claim 6, see FIGURES 4B-4C and FIGURE 7.
Regarding claims 7-8, see FIGURE 7.   54a’, 54b’, 54c’, 54d’ corresponds to the claimed decoupling grooves.  52a’, 52b’, 52c’, 52d’, 52e’ are circumferential segments which corresponds to the claimed ribs. 
Regarding claim 9, see FIGURES 5-6 and col. 10, lines 5-20. 
Regarding claim 10, the saw-tooth inserts is formed by a v-shaped groove cross section. See FIGURE 7.
Regarding claim 11, see FIGURE 5 and col. 10, lines 5-15. 
Regarding claim 12, col. 9, lines 1-10 teaches 54a-54d (corresponding to the claimed decoupling grooves) as circumferential grooves. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-12 are rejected under 35 U.S.C. 103 as being unpatentable over Girault et al. (US 6,923,233) in view of DE’677 (DE 10 2005 050 677).
Regarding claim 1, FIGURE 7 of Girault et al. teaches a run-flat tire comprising a pair of saw-tooth shaped inserts (“sidewall-stabilizing run-flat inserts”).  Each insert includes a first terminating end and a second terminating end.  The first terminating end terminates above a bead core and the second terminating end terminates along at least one of the sidewall and a respective shoulder during a normal inflation condition of the tire.   Each insert is disposed on a radially inner surface of a sidewall of a tire.
Girault is silent to disclosing method steps of manufacturing its tire; however, manufacturing a run-flat tire wherein inserts are installed to a cured tire to form a run-flat tire comprising post-cured inserts is well-known in the tire art as evidenced by DE’677.  Paragraph 21 of DE’677 recites “the inserts 8 can be positioned on the inside of the tire during the production of the green tire and vulcanized together with the green tire.  A subsequent arrangement of the inserts 8 by gluing or vulcanization is also possible”.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to manufacture the run-flat tire of Girault by providing the pair of saw-tooth shaped inserts to a cured tire so as to arrive at a run-flat tire comprising “a pair of post-cure sidewall-stabilizing run-flat inserts” since DE’677 teaches manufacturing a 
Regarding claim 3, see FIG. 4B-4C and col. 4, lines 50-56.
Regarding claim 4, Girault et al. discloses sidewall inserts are typically constructed with an elastomeric material having a shore A hardness between 50 and 85 (col. 8, lines 5-30). 
Regarding claim 5, the saw-tooth shaped wedge inserts extend circumferentially within each sidewall of the tire (col. 8, lines 65+). 
Regarding claim 6, see FIGURES 4B-4C and FIGURE 7.
Regarding claims 7-8, see FIGURE 7.   54a’, 54b’, 54c’, 54d’ corresponds to the claimed decoupling grooves.  52a’, 52b’, 52c’, 52d’, 52e’ are circumferential segments which corresponds to the claimed ribs. 
Regarding claim 9, see FIGURES 5-6 and col. 10, lines 5-20. 
Regarding claim 10, the saw-tooth inserts is formed by a v-shaped groove cross section. See FIGURE 7.
Regarding claim 11, see FIGURE 5 and col. 10, lines 5-15. 
Regarding claim 12, col. 9, lines 1-10 teaches 54a-54d (corresponding to the claimed decoupling grooves) as circumferential grooves. 
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Girault et al. (US 6,923,233) in view of DE’677 (DE 10 2005 050 677), as applied to claim 1, and further in view of Yukawa (US 2014/0034205).
Regarding claim 2, Girault et al. is silent to disclosing the first terminating end terminates 1.27 cm (12.7 mm) above the bead core.  However, the claimed location for the first terminating end in the tire of Girault et al. would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention because FIGURE 7 of Girault et al. illustrates the first terminating end spaced significantly from the bead core and overlapping radially with a bead filler and Yukawa teaches a run-flat tire comprising a pair of inserts, a pair of bead cores, and a pair of bead filler wherein Hb = 0.30 to 0.48 times a tire section height, H0 ([0029]) with a working example (TABLE 1-1): H0= 129 mm and Hb/H0 = 0.36 which means Hb ≈ 46 mm.  The claimed location is rendered obvious in view of Yukawa’s teachings which evidence typical numerical millimeter values of radial heights in a bead portion of a run-flat tire and Girault et al.’s illustrated location of the first terminating end.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENDRA LY whose telephone number is (571)270-7060.  The examiner can normally be reached on Monday-Friday, 8:00-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn B Smith can be reached on 571-270-5545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KENDRA LY/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        06/17/2021